Dear Mayor DePaula:
In recently released Attorney General Opinion 95-446, a copy of which is enclosed, this office analyzed the law concerning the continuing eligibility of certain members of the Hammond Municipal Fire and Police Civil Service Board in light of the provisions of LSA-R.S. 33:2476, providing:
     B.  To be eligible for appointment or to serve as a member of a board, a person shall be a citizen of the United States of America, a resident of the municipality in which he is to serve for at least five years next preceding his appointment, and, at the time of his appointment, shall be a qualified voter of the municipality; however, with respect to the two members elected from the municipal fire and the municipal police departments, such members shall be residents of the parish in which the municipality they are to serve is located for a period of at least five years preceding their appointment upon adoption of a resolution so permitting residence location by the local governing authority.  (Emphasis added).
As we determined in Opinion 95-446, the term of office specified in the statute quoted above is three years.  A person appointed to an office with a specific statutory term cannot be removed except for cause.  The council, by changing the residency qualifications, cannot remove an individual from office prior to the end of his term, except for cause.
The council can change the residency rules for the elections, but the rules can only operate prospectively.  Otherwise, the council would be removing members indirectly without cause after they were validly elected.
Should you have any further questions, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL